                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

Steven Zupnick, individually and on behalf of
all others similarly situated,
       Plaintiff,

               v.                                               CASE NO.: 1:21-cv-2661


Malen & Associates, P.C.,
       Defendant.
                                                      /

                            JOINT STIPULATION OF DISMISSAL


        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

as to Plaintiff Steven Zupnick and Defendant Malen & Associates, P.C.,in the above captioned

action, that whereas no party hereto is an infant, incompetent person for whom a committee has

been appointed or conservatee, and no person not a party has an interest in the subject matter of

the action, that this action is dismissed with prejudice and without costs to either party pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: June 29, 2021

 For Plaintiff Steven Zupnick                         For Defendant Malen & Associates, P.C.

 /s/ Tamir Saland                                     /s/ Adam M. Hughes
 Tamir Saland                                         Adam M. Hughes
 Stein Saks, PLLC                                     Malen & Associates
 One University Plaza Suite 620                       123 Frost Street, Suite 203
 Hackensack, NJ 07601                                 Westbury, NY 11590
 Ph: (201) 282-6500                                   Ph: (516) 479-5953
 tsaland@steinsakslegal.com                           Ahughes@malen.com




                                                  1
                                CERTIFICATE OF SERVICE

       I certify that on June 29, 2021, a copy of the foregoing was filed electronically in the ECF

system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ Tamir Saland
                                              Tamir Saland
                                              Stein Saks, PLLC
                                              One University Plaza Suite 620
                                              Hackensack, NJ 07601
                                              Attorneys for Plaintiff




                                                 2
